Title: From George Washington to Captain John Stokes, 11 February 1779
From: Washington, George
To: Stokes, John

sir.
Head Quarters [Middlebrook] 11th Feby 1779.

I have received your letter of yesterdays date inclosing a list of articles seized in the hands of two women from New York.
The Licence to pass and repass granted them by the executive Council of Pennsilvania—is not intended to countenance the illicit Commerce in which they have been concerned—Besides a Law of this State subjects such contraband Goods to forfeiture—You will therefore inform yourself what Conduct is prescribed by this Law, to the Captors of such effects—and proceed accordingly. I am Sir &.
